Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action in response to the amendment filed on February 5th, 2021. Claims 1, 29 and 33 are independent claims amended via the attached Examiner’s Amendment. The application is currently assigned to name ARRIS ENTERPRISE LLC. 

REASONS FOR ALLOWANCE
Applicants’ Amendment and Arguments filed on February 5th, 2021 have been fully considered and have been deemed to place the application in condition for allowance in a view of the Examiner’s Amendment set forth below and the claim set attached hereto, as a result of the combination of features recited in each of the claims.
Independent claims 1, 29 and 33 are allowed. Claims 2-24, 26-28, and 30-32 are allowed as being dependent on the independent claims.
The Examiner has carefully examined independent claims 1, 29 and 33. The closest prior art references of record are Herz; William Samuel (US Patent Application No. 7685619 B1), Baumann; Laurent et al. (US Patent Application Pub. No. 20140059487 A1), Peter Daniel Collins et al. (US Patent Application Pub. No. 20090187842 A1), Pisula; Charles J. et al. (US Patent Application Pub. No. 20100231537 A1), and Pixley; Tom et al. (US Patent Application Pub. No. 20090100373 A1).
Herz; William Samuel (US Patent Application No. 7685619 B1), generally teaches a user interface for displaying electronic program guide (EPG) and personal video recorder (PVR) information as navigable three-dimensional images such as presenting, on the display, a section of the representation (See into Fig:6).
Baumann; Laurent et al. (US Patent Application Pub. No. 20140059487 A1), generally teaches to display non-linear view is suited for calendar applications used to represent various durations, such as a day, a week, a month, or a succession of days, weeks, or months. Further modifying presentation of the section presented on the display to include additional content of the 
Peter Daniel Collins et al. (US Patent Application Pub. No. 20090187842 A1), generally teaches point of contact the object for a period of time before start scrolling (See into Fig:8 and [0067]).
Pisula; Charles J. et al. (US Patent Application Pub. No. 20100231537 A1), generally teaches user places a contact on the touch sensitive surface and does not move the contact for a predetermined period of time (e.g., 2 seconds) and the device enters a detailed scrubbing mode, “consider scrolling content (or equivalently scrubbing through content) (See into [0398]).
Pixley; Tom et al. (US Patent Application Pub. No. 20090100373 A1), generally teaches a visual context information 904 shows “Jump to 56 ESPN” to show the user what was selected and that the system is currently jumping to the location. In this case may be desirable to statically display the selection in the visual context information display 904, so the second point is associated with selected channel such as “56 ESPN (See into Fig:9 and [0058]).

The art of the record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations to claims 29 and 33:
selecting, using the section presented on the display, a portion of the representation for scrolling on;
modifying presentation of the section presented on the display to include additional content of the representation based on the portion selected, wherein the additional content of the representation is to be presented in a non-linear fashion;
receiving input from a user interface device to scroll through the additional content of the representation, wherein the input comprises making contact with a first point presented on the display, wherein the first point is established as a first contact point when the contact with the first point is maintained for at least a defined amount of time, the input further comprising movement 
based on receiving a second input associated with selection of a second point presented on the display and a pause in movement at the second point for a predetermined amount of time, wherein the second input comprises a movement of the contact with the first point away from the first point presented on the display to provide non-linear scrolling through the additional content of the representation, and magnifying the row the user input is associated with at any point during the scrolling, recalibrating a point of inflection from a first point of inflection associated with the first point to a second point of inflection associated with the second point, wherein the second point of inflection comprises a height as defined by a curve, wherein the curve comprises a plurality of other points, each respective one of the plurality of other points comprising a respective height as defined by the curve; and
modifying presentation of the section presented on the display to present content associated with the second point at the height defined by the curve for the second point of inflection and to present content associated with each respective one of the plurality of other points at the respective height defined by the curve for the respective other point, wherein the second point is associated with a channel, and wherein the content associated with the second point comprises information associated with the channel;
wherein the representation is an electronic program guide, wherein information in the electronic program guide is placed in the background of the presentation in response to the non-linear scrolling.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defined the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Support for the amendments made in the Examiner’s Amendment can be found, e.g., in Fig: 2 A-D and including [0029] and [0040] of Applicants originally filed published application (US 20140282739 A1). Fig: 2A-D described an example of how the electronic program guide is placed in the background of the presentation in response to the non-linear scrolling, and further into [0065] described an example of how the information presented in the program area 240 may be removed, deemphasized e.g., faded, placed in background during the non-linear scroll mode.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below and attached. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Bart Perkins (Reg. No. 69,229) on 03/12/2021.
The claims from the applicants’ amendment filed on February 5th, 2021, are entered. The claims are further amended as follows:
1.	(Currently amended)  A method for vertical scrolling through a representation of data comprising a plurality of rows, wherein said representation of data is too large to be presented legibly in its entirety within confines of a display, the method comprising: 
presenting, on the display, a section of the representation;
selecting, using the section presented on the display, a portion of the representation for scrolling on;
modifying presentation of the section presented on the display to include additional content of the representation based on the portion selected, wherein the additional content of the representation is to be presented in a non-linear fashion; 
receiving input from a user interface device to scroll through the additional content of the representation, wherein the input comprises making contact with a first point presented on the display, wherein the first point is established as a first contact point when the contact with the first point is maintained for at least a defined amount of time, the input further comprising movement from the first point presented on the display to provide non-linear scrolling through the additional content of the representation; and
based on receiving a second input associated with selection of a second point presented on the display and a pause in movement at the second point for a predetermined amount of time, wherein the second input comprises a movement of the contact with the first point away from the first point presented on the display to provide non-linear scrolling through the additional content of the representation, and magnifying the row the user input is associated with at any point during the scrolling, recalibrating a point of inflection from a first point of inflection associated with the first point to a second point of inflection associated with the second point, wherein the second point of inflection comprises a height as defined by a curve, wherein the curve comprises a plurality of other points, each respective one of the plurality of other points comprising a respective height as defined by the curve; and
modifying presentation of the section presented on the display to present content associated with the second point at the height defined by the curve for the second point of inflection and to present content associated with each respective one of the plurality of other points at the respective height defined by the curve for the respective other point, wherein the second point is associated with a channel, and wherein the content associated with the second point comprises information associated with the channel;
wherein the representation is an electronic program guide, wherein information in the electronic program guide is placed in the background of the presentation in response to the non-linear scrolling.

2.	(Previously presented) The method of claim 1, wherein the selecting the portion of representation for scrolling on includes identifying the point of inflection within the portion.

3.	(Previously presented)  The method of claim 2, wherein the additional content of the representation is to be presented in a non-linear fashion based on distance from the point of inflection.

4.	(Original) The method of claim 3, wherein the non-linear fashion includes a bell curve.

5.	(Original) The method of claim 3, wherein the non-linear fashion includes a piecewise linear function.

6.	(Previously presented)  The method of claim 2, wherein the additional content of the representation is to be presented such that it is deemphasized as it gets further from the point of inflection.

7.	(Original)  The method of claim 6, wherein deemphasizing includes getting smaller.

8.	(Original)  The method of claim 6, wherein deemphasizing includes fading to black.

9.	(Original)  The method of claim 6, wherein deemphasizing includes changing opacity.

10.	(Previously presented)  The method of claim 1, wherein at least a part of the additional content of the representation may be illegible.

11.	(Previously presented)  The method of claim 1, further comprising emphasizing a part of the additional content of the representation associated with a current location of the scrolling.

12.	(Original)  The method of claim 11, wherein the emphasizing includes enlarging.

13.	(Original)  The method of claim 2, wherein the input comprising movement around the point of inflection provides scrolling with fine granularity.

14.	(Original)  The method of claim 2, wherein the input comprising movement away from the point of inflection provides accelerated scrolling.

15.	(Previously presented)  The method of claim 14, further comprising emphasizing a part of the additional content of the representation associated with a current location of the scrolling, wherein the emphasizing provides guidance regarding location of the accelerated scrolling.

16.	(Original) The method of claim 2, further comprising recalibrating the point of inflection.

17.	(Original) The method of claim 16, wherein the recalibrating the point of inflection includes pausing the input associated with movement for a predetermined amount of time.

 18.	(Original) The method of claim 1, wherein the portion of the representation is a row.

19.	(Original) The method of claim 1, wherein the portion of representation is a column.

20.	(Original) The method of claim 1, wherein the portion of representation is a row and column.

21.	(Original) The method of claim 1, wherein the portion of representation is the section of the representation.

22.	(Original) The method of claim 1, wherein the representation is a two dimensional data representation.

23.	(Original) The method of claim 1, wherein the representation is a three dimensional data representation.

24.	(Original)  The method of claim 1, wherein the representation is a listing of various items of information for purposes of permitting the user to utilize the user interface device to  interactively view or select the various items.  

25.	(Canceled)  

26.	(Currently Amended) The method of claim [[25]] 1, wherein the portion of representation includes at least some subset of channel and time.

27.	(Previously presented) The method of claim 1, wherein the input comprising movement of the user interface device is mapped directly to movement of the scrolling through the additional content of the representation.

28.	(Original) The method of claim 1, wherein the modifying presentation of the section presented on the display includes modifying part of the section not within the portion selected.

29.	(Currently amended) A non-transitory computer readable medium comprising stored instructions, wherein when executed by a processor cause the processor to:
present on a display a section of a representation of data comprising a plurality of rows, wherein the representation is too large to be presented legibly in its entirety within confines of the display; 
select, using the section presented on the display, a portion of the representation for scrolling on;
modify presentation of the section presented on the display to include additional content of the representation based on the portion selected, wherein the additional content of the representation is to be presented in a non-linear fashion; 
process inputs from a user interface device associated with movement thereof, wherein the inputs comprise making contact with a first point presented on the display, wherein the first point is established as a first contact point when the contact with the first point is maintained for at least a defined amount of time, the input further comprising movement away from the first point of the user interface to provide non-linear scrolling through the additional content of the representation; and
based on receiving a second input associated with selection of a second point of the user interface and a pause in movement at the second point for a predetermined amount of time, recalibrating the point of inflection from a first point of inflection associated with the first point to a second point of inflection associated with the second point, wherein the second point of inflection comprises a height as defined by a curve, wherein the curve comprises a plurality of other points, each respective one of the plurality of other points comprising a respective height as defined by the curve, wherein the second input comprises a movement of the contact with the first point away from the first point presented on the display to provide non-linear scrolling through the additional content of the representation, and magnifying the row the user input is associated with at any point during the scrolling; and
modify presentation of the section presented on the display to present content associated with the second point at the height defined by the curve for the second point of inflection and to present content associated with each respective one of the plurality of other points at the respective height defined by the curve for the respective other point, wherein the second point is associated with a channel, and wherein the content associated with the second point comprises information associated with the channel; and
wherein the representation is an electronic program guide, wherein information in the electronic program guide is placed in the background of the presentation in response to the non-linear scrolling.

30.	(Previously presented)  The non-transitory computer readable medium of claim 29, wherein the stored instructions, when executed by the processor further cause the processor to identify a point of inflection within the portion, wherein the additional content of the representation is to be presented such that it decreases in size as it gets further from the point of inflection.

31.	(Original) The non-transitory processor readable medium of claim 30, wherein the stored instructions, when executed by the processor further cause the processor to recalibrate the point of inflection.

32.	(Original) The non-transitory processor readable medium of claim 29, wherein the stored instructions, when executed by the processor further cause the processor to enlarge a part of the additional content associated with a current location of the scrolling.

33.	(Currently amended) An interactive device comprising
a memory in communication with at least one processor;
a display device in communication with the at least one processor, and configured by one or more programs to:
present a section of a representation of data, wherein the representation is too large to be presented legibly in its entirety within confines of the display; 
modify presentation of the section presented on the display to include additional content of the representation based on a portion of the section selected for scrolling, wherein the additional content of the representation is to be presented in a non-linear fashion; and
scroll through the modified presentation of the section based on user instructions received; and
a user interface in communication with the at least one processor, and operable to:
receive a selection from a user, from the section presented on the display, of the portion of the representation for scrolling; and
receive the user instructions from the user, for scrolling through the modified presentation, wherein the user instructions comprise making contact with a first point presented on the display, wherein the first point is established as a first contact point when the contact with the first point is maintained for at least a defined amount of time, the input further causing non-linear scrolling through the additional content of the representation from a first point;
receive a second selection from the user, the second selection associated with selection of a second point presented on the display and a pause in movement at the second point for a predetermined amount of time, wherein the second selection comprises a movement of the contact with the first point away from the first point presented on the display to provide non-linear scrolling through the additional content of the representation, and magnifying the row the user selection is associated with at any point during the scrolling; and 
recalibrate a point of inflection from a first point of inflection associated with the first point to a second point of inflection associated with the second point, wherein the second point of inflection comprises a height as defined by a curve, wherein the curve comprises a plurality of other points, each respective one of the plurality of other points comprising a respective height as defined by the curve; and
modify presentation of the section presented on the display to present content associated with the second point at the height defined by the curve for the second point of inflection and to present content associated with each respective one of the plurality of other points at the respective height defined by the curve for the respective other point, wherein the second point is associated with a channel, and wherein the content associated with the second point comprises information associated with the channel; and
wherein the representation is an electronic program guide, wherein information in the electronic program guide is placed in the background of the presentation in response to the non-linear scrolling.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/PRITISHA N PARBADIA/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145